DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the amended specification after Notice of Allowance, please amend page 3 as follows:

[0027] FIGURES 1A-1D are block diagrams illustrating various scenarios of an example 
overview of a vehicle scanning surrounding objects using its radar unit in order to generate tracking trajectories of target objects in the environment[[,]] while the vehicle is traveling along a route. Diagram 100a in FIGURE 1A shows a scenario where vehicle 110 is traveling along a route, which is equipped with a radar unit 122 (e.g., on a top panel of the vehicle 110). The radar unit 122 is configured to emit radio waves that are reflected back to the radar unit 122 from target objects 111-112 (e.g., moving vehicles, etc.) within a radar range, e.g., referred to as a range gate 150. The size of the range gate 150 may be described by a range radius. 

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619